Citation Nr: 1227306	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-15 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cervicothoracic spine disability, also claimed as due to a service-connected left knee disability.  


REPRESENTATION

Veteran represented by:  Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to July 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2009, the Veteran requested a hearing at the RO before a Veterans Law Judge (Travel Board hearing).  In May 2011, in lieu of a Travel Board hearing, he opted for a video conference hearing at the RO before a Veterans Law Judge sitting in Washington, DC, but before he could be scheduled for a hearing, his representative indicated on his behalf in May 2011 that he was withdrawing his hearing request.    

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran claims that he injured his cervical spine, C2 to T2, in a motor vehicle accident in September 2004, and that the accident was attributable to his service-connected left knee disability.  He alleges that to avoid an oncoming speeding car that was taking up both lanes of the road, he attempted to down shift his manual vehicle, but that his left knee prevented him from doing so at that moment.  He then reportedly tried to pull off the pavement and in doing so his vehicle flipped over and he sustained numerous injuries, including those to his cervicothoracic spine.  

A police report of the motor vehicle accident in September 2004 has not been furnished, and such evidence could be helpful in deciding the Veteran's claim.  In an August 2005 VA outpatient record, the Veteran indicated that the individual who caused him to pull off the road returned to the scene of the accident as a witness.  The RO should ask the Veteran to obtain the report.  

Also, contained with some records from the Social Security Administration is a discharge summary report dated in November 2004 from Savannah Memorial Health University Medical Center.  The report indicates that after his motor vehicle accident the Veteran was initially transported to Beaufort Memorial Hospital before being transferred to Savannah Memorial in September 2004.  Inpatient records from both private medical centers are not of record and should be sought.  

The Veteran underwent a VA examination in September 2010, to ascertain whether his cervical and thoracic spine condition was secondary to the service-connected left knee degenerative joint disease with fragmentation of the left tibial tuberosity.  The diagnoses included status post cervical spine fusion with disc space replacement.  After review of the claims file, the examiner opined that there was no evidence to show that the left knee disability was the cause of the motor vehicle accident and that to relate the Veteran's current cervical and thoracic spine conditions from the accident to the left knee condition "would be based upon mere speculation and not objective evidence."  

The United States Court of Appeals for Veterans Claims has stressed that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation explaining the conclusion being reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In the event that an examiner finds that he/she cannot provide such an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). 

On review of the September 2010 medical opinion, the Board finds that a clarifying medical opinion is necessary to address the issue at hand, in order to ensure compliance with VA's duty to assist.  

Moreover, since the April 2009 statement of the case, additional pertinent evidence has been received into the record, to include a September 2010 VA examination report.  The RO has not considered this evidence in relation to the Veteran's claim and the Veteran has not waived his right to an initial RO consideration of the records, in accordance with 38 C.F.R. § 20.1304. 
Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to furnish:  (a) a copy of the police report of his September 2004 motor vehicle accident; and (b) copies of treatment records dated in September 2004 from Beaufort Memorial Hospital, and copies of inpatient records dated from September 2004 to November 2004 from Savannah Memorial Health University Medical Center.  Notify him that regarding the medical center records, he may submit a medical release authorizing VA to obtain the medical center records on his behalf.  

2.  After the above development has been completed and any records obtained, arrange to have the Veteran's file returned to the VA examiner who previously furnished an opinion in September 2010, for the purpose of obtaining a clarifying opinion regarding whether the Veteran's cervicothoracic spine disability, sustained in a motor vehicle accident in September 2004, was proximately due to or the result of his service-connected left knee disability, as alleged by the Veteran.  The examiner should again review all pertinent records associated with the claims file.  This includes the Veteran's medical treatment records preceding the September 2004 motor vehicle accident. 

The examiner is requested to furnish an opinion as to whether it was at least as likely as not that, at the time of September 2004 motor vehicle accident, the nature and severity of the Veteran's left knee impairment was such that it may have led to or contributed towards the loss of control of his vehicle.  In that regard, it is noted that in various statements in support of his claim, the Veteran has alleged that his left knee both locked up and gave out, causing him to lose control of his manual vehicle.  The examiner should explain the rationale for any opinion given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state AND explain why an opinion cannot be provided without resort to speculation, to include whether an opinion is beyond what may reasonably be concluded based on the evidence of record and current medical knowledge. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it. 

If the VA examiner is unavailable, arrange for another examiner to review the entire claims file and provide the requested opinion. 

3.  After the above development requested has been completed, adjudicate the claim of service connection for a cervicothoracic spine disability, also claimed as due to a service-connected left knee disability, taking into consideration all evidence added to the claims file since the April 2009 statement of the case.  If the benefit sought is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


